DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 5-7, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (WO 03063707A1, hereinafter referred to as "Yoon") in view of  Warrick (US 8550413, hereinafter referred to as "Warrick")..

Regarding claim 1, Yoon discloses a stethoscope chest piece holder (Fig. 4, stethoscope chest piece 150 is to be held in groove 460 of housing 410) for use with a medical attachment device (Fig. 4, receiving device 400), the stethoscope chest piece holder (Fig. 4, housing 410 with groove 460) comprising: a housing (410) defining an adjustable aperture (Fig. 4, groove 460) sized to receive a stethoscope chest piece therein (460 is sized to receive 150) and being configured to secure the stethoscope chest piece proximate the medical attachment device (Figs 6 and 7, the stethoscope chest piece is secured proximate the receiving device 400).   

However, Yoon fails to disclose a clamp defining an adjustable aperture sized to receive a stethoscope chest piece therein ….; and a plurality of handles each defining a slit for receiving a portion of the clamp therein.  

However, Warrick teaches a clamp (Figs 1, 2, self-centering vial clamp 100) defining an adjustable aperture (Figs 2 and 3, aperture between contact faces 213a, 213b is adjustable due to actuation by means of interacting lever gears 224 and spring biasing device 242) sized to receive a stethoscope chest piece therein (Note: this is .”  As a result , due to the size descriptions of vial aperture 110 of Warrick, it appears that the vial clamp 100 can be easily sized to accommodate to receive a stethoscope chest piece) ….; and a plurality of handles (Figs 2 and 6, first and second lever arms 220) each defining a slit (Figs 2 and 6, slits/lever slots 230a, 230b) for receiving a portion of the clamp therein (Figs 4 and 7, portion of clamp including first jaw projection 231C, small end portion 238, fastener 232A, fastener 232B, fasteners 246A, 246B received in the slits/lever slot 230a, 230b).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stethoscope chest piece holder components of Yoon by Warrick based on the following rationales:  Referring to Yoon as shown in Fig .4, the stethoscope chest piece 150 is inserted into a fixed-width groove 460 of receiving device 400 (medical attachment device 400).  Although the groove 460 has an adjustable length direction aperture, but nevertheless, the groove is fixed in width direction, thereby cannot accommodate other stethoscope chest pieces of larger diameters.  In addition, there is no clamping force/action that acts on the chest piece while being held in the groove of the receiving device, and therefore, the easily slide out of the groove 460 and drops on the floor if the receiving device 400 is accidentally tilted at a sufficient angle.  On the other hand, the adjustable aperture vial clamp of Warrick is capable of adjusting the closed/clamped aperture size via actuation by means of interacting lever gears 224 and spring biasing device 242, so as to accommodate chest pieces of different sizes by simply pushing together the two lever arms 220 until firmly grasping the stethoscope chest piece in range of sizes as shown, for example, by Figs 1 and 3. Moreover, the stethoscope chest piece appears to have the same round shape as the via aperture 110 of Warrick.  In addition, the spring tension of the biasing device 242 of Warrick improves upon the clamping force acting on the stethoscope chest piece as well as being tolerant of stethoscope chest piece sizes when held in the closed position. Furthermore, Warrick being directed to solving the problem of providing an effective adjustable clamping device for one medical health-care related object (i.e. vial) would be similar to solving the problem of providing adjustable clamping device for another medical health-care related object (i.e. stethoscope chest piece) of claim 1.  

Regarding claim 2, Yoon fails to disclose wherein the clamp includes a wall defining the adjustable aperture.  However, Warrick teaches wherein the clamp includes a wall defining the adjustable aperture (Figs 1 and 2, clamping jaw 211 with walls at contact faces 213a, 213b defines the adjustable aperture shown in Figs 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon by Warrick based on same rationales as previously discussed for claim 1, thereby omitted herein for brevity.

Regarding claim 3, Yoon fails to disclose wherein the clamp includes a first movable member and a second movable member opposite the first movable member, the first movable member and the second movable member defining a clamp axis extending therethrough along the adjustable aperture. However, Warrick teaches wherein the clamp includes a first movable member and a second movable member opposite the first movable member (Figs 1, 3 and 7, jaws 211a, 211b (movable members) opposite one another), the first movable member and the second movable member defining a clamp axis extending therethrough along the adjustable aperture (Figs 1-3, clamp axis extending along jaw slots 111A, 111B beneath through jaws 211a, 211b along adjustable aperture between 213A, 213B).      

Regarding claim 5, Yoon fails to disclose wherein the first movable member and the second movable member are movable relative to each other to define the adjustable aperture.  However, Warrick teaches wherein the first movable member and the second movable member are movable relative to each other to define the adjustable aperture  (Figs 1 and 3, jaws 211a, 211b are movable relative to each other to define adjustable aperture between 213A, 213B). 

Regarding claim 6, Yoon fails to disclose further comprising a first retaining member and a second retaining member opposite the first retaining member, the first retaining member and the second retaining member at least partially defining the adjustable aperture. However, Warrick teaches further comprising a first retaining member and a second retaining member opposite the first retaining member, the first retaining member and the second retaining member at least partially defining the adjustable aperture (under broadest reasonable interpretation standard, examiner submits that jaw slots 111A, 111B can be considered first and second retaining members serving the function of retaining the moving members / jaws sliding along thereof, and furthermore, because the actual clamping aperture size at closed position of the vial clamp corresponds directly to the final positioning of the first jaw projection 231C within the jaw slots 111A, 111B, thus jaw slots thereby at least partially defining the adjustable aperture of 213A, 213B).

Regarding claim 7, Yoon fails to disclose wherein the first retaining member and the second retaining member, but Yoon disclose one retaining member made of a friction material and are sized to contact the stethoscope chest piece (Fig. 8, contacting plate 430 / retaining member made of elastic material (and also being a friction material as well because of contacting plate said to be “stick to” chest piece) and sized to contact chest piece 430, see also specification in page 13, lines 2-3: “And the contacting plate 430 is preferred to be made of elastic material so that the contacting plate430 and the chestpiece 430 can stick to each other.”)  As a result, modification of Yoon to form the contacting plate separate as being two parts, namely, a first retaining member and a second retaining member would have been obvious in view of teachings in MPEP 2144.04 as one of exemplary rationale based upon legal precedent as source of supporting rationale under V. “making separable” In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), i.e. making one retaining member to be separable into two (component) retaining members would be considered obvious. 

Regarding claim 9, Yoon fails to disclose wherein the clamp includes a first movable member and a second movable member opposite the first movable member. the first movable member and the second movable member being larger than the slit of the plurality of handles.  However, Warrick teaches wherein the clamp (Figs 1, 2, self centering vial clamp 100) includes a first movable member and a second movable member opposite the first movable member (Figs 1, 3 and 7, jaws 211a, 211b (first and second movable members) opposite one another) the first movable member and the second movable member being larger than the slit of the plurality of handles (Figs 2 and 6, first and second lever arms 220 defining slits/lever slots 230a, 230b, and Figs 1, 3 and 7, jaws 211a, 211b being larger than slits/slots 230a, 230b).

Regarding claim 10, Yoon fails to disclose wherein the plurality of handles are configured to couple to a medical attachment device.  

However, Yoon modified by Warrick teaches wherein the plurality of handles are configured to couple to a medical attachment device (Warrick: Figs 2 and 6, first and second lever arms 220; Yoon, Fig. 4, stethoscope chest piece 150 is to be held in groove 460 of housing 410; Fig. 4, receiving device 400 / medical attachment device;  the receiving device 400 of Yoon is substantially similar to structure of the clamp body 101 (see Fig. 1) of Warrick, therefore, it would be reasoned to be convenient to replace 101 of Yoon by 400 of Warrick if the clamped object (i.e. stethoscope chest piece) requires another object (i.e. medical attachment device) to be disposed directly coupling thereof).

Regarding claim 11, Yoon fails to disclose wherein the plurality of handles face each other and at least partially surround the adjustable aperture.  However, Warrick teaches wherein the plurality of handles face each other and at least partially surround the adjustable aperture (Fig. 2, first and second lever arms 220A, 220B face one another, and at least partially surround aperture between contact faces 213a, 213b).

Regarding claim 12, Yoon fails to disclose wherein the clamp includes a plurality of walls including a plurality of outer walls, a plurality of side walls coupled to the plurality of outer walls, and a plurality of main walls coupling the plurality of side walls to each other.   However, Warrick teaches wherein the clamp (Fig. 7, clamp jaw 211) includes a plurality of walls including a plurality of outer walls (see annotated Figure A below), a plurality of side walls coupled to the plurality of outer walls (see annotated Figure A below), and a plurality of main walls coupling the plurality of side walls to each other (see annotated Figure A below).
Annotated Figure A of Fig. 7 of Warrick

    PNG
    media_image1.png
    705
    883
    media_image1.png
    Greyscale

claim 13, Yoon fails to disclose wherein the plurality of main walls define an adjustable distance therebetween, the adjustable distance corresponding to a size of the adjustable aperture. However, Warrick teaches wherein the plurality of main walls define an adjustable distance therebetween, the adjustable distance corresponding to a size of the adjustable aperture (Figs 2 and 3, adjustable aperture between 213A, 213B, see annotated figure A above, main walls slide along slots 111A, 111B defining the adjustable distance corresponding to aperture between 213A, 213B).

Regarding claim 14, Yoon fails to disclose wherein the clamp includes a resting state and an active state, the adjustable distance being a first distance in the resting state and a second distance in the active state, the second distance being smaller than the first distance.  However, Warrick teaches wherein the clamp includes a resting state and an active state, the adjustable distance being a first distance in the resting state and a second distance in the active state, the second distance being smaller than the first distance (second distance is shown in Fig. 2, and first distance is shown in Fig. 3, and second distance is being smaller than first distance, and Fig. 3 shows that clamped vial can be under a resting/open state, while Fig. 2 shows that clamped via can be securely held under active/closed state). 

Regarding claim 15, Yoon fails to disclose wherein the active state includes the stethoscope chest piece being coupled to the stethoscope chest piece holder. However, Yoon as modified by Warrick teaches wherein the active state includes the stethoscope chest piece being coupled to the stethoscope chest piece holder (By replacing the vial 

Regarding claim 16, Yoon fails to disclose wherein a size of the adjustable aperture is between 32mm to 50mm. Meanwhile, Yoon modified by Warrick fails to expressly disclose wherein a size of the adjustable aperture is between 32mm to 50mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust or configure the size of adjustable aperture to be between 32 mm to 50 mm such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, Warrick teaches that
“[t]he vials can be of varying sizes, shapes, and capacities” in col. 1, lines 17-18, and in col 3, lines 54-55: “The vial can comprise a variety of shapes and sizes.”

Regarding claim 20, Yoon discloses a stethoscope holder (Fig. 4, stethoscope chest piece 150 is to be held in groove 460 of housing 410). However, Yoon fails to disclose the stethoscope holder comprising: a clamp including: a plurality of walls defining an adjustable aperture for receiving a stethoscope chest piece therein, the plurality of walls including: a plurality of outer walls facing each other and defining a clamp axis extending therethrough; a plurality of side walls proximate the plurality of outer walls; and a plurality of main walls coupling the plurality of side walls to each other; and a plurality of movable members coupled to the plurality of outer walls; and a plurality of handles defining a slit shaped to be disposed between the plurality of movable members and the plurality of side walls of the clamp.
However, Warrick teaches a clamp (Figs 1, 2, self-centering vial clamp 100)  including: a plurality of walls defining an adjustable aperture (Figs 2 and 3, aperture between contact faces 213a, 213b is adjustable due to actuation by means of interacting lever gears 224 and spring biasing device 242) for receiving a stethoscope chest piece therein (Note: above is interpreted by Examiner as intended use feature, and thus the claimed invention of stethoscope holder of claim 20 does not include a stethoscope chest piece, and as a result, under broadest reasonable interpretation standard; refer to col 3, lines 54-55: “The vial can comprise a variety of shapes and sizes.” and col. 7, line 52 – 56 recites as follow:  “FIG. 3 shows the self-centering vial clamp 100 in an open position, with the clamp jaws 211 fully retracted. This figure illustrates that the self-centering vial clamp 100 can receive a vial that is as large as the vial aperture size.”  As a result , the vial clamp 100 of Warrick can be easily sized to accommodate to receive a stethoscope chest piece), the plurality of walls (see annotated figure A above) including: a plurality of outer walls facing each other (see annotated figure A above)  and defining a clamp axis extending therethrough (Figs 1-3, clamp axis extending along jaw slots 111A, 111B beneath through jaws 211a, 211b along adjustable aperture between 213A, 213B); a plurality of side walls proximate the plurality of outer walls (see annotated figure A above); and a plurality of main walls coupling the plurality of side walls to each other (see annotated figure A above); and a plurality of movable members coupled to the plurality of outer walls (Figs 1 and 3, jaws ; and a plurality of handles defining a slit shaped to be disposed between the plurality of movable members and the plurality of side walls of the clamp (Figs 2 and 6, first and second lever arms 220 defining slits/lever slots 230a, 230b; Figs 4 and 7, portion of clamp including first jaw projection 231C, small end portion 238, fastener 232A, fastener 232B, fasteners 246A, 246B are received in the slits/lever slot 230a, 230b).

Regarding claims 2, 3, 5-7, 9-16 and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon by Warrick based on same rationales as previously discussed for claim 1, thereby omitted herein for brevity.

Response to Arguments and Amendment
Applicant’s arguments and amendments, filed 07/20/2021 with respect to the rejection(s) of claim(s) 1-3, 5-7 and 12-16 under Yoon in view of BATCLIP have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103  in view of Yoon in view of Warrick, as discussed above.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9552745 and US 9601031. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DING Y TAN/Examiner, Art Unit 3632            

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632